Citation Nr: 0620247	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for scar, 
post excised cyst, left knee.

2.  Entitlement to an initial compensable rating for 
residuals of status post excision of left knee ganglion cyst.

3.  Entitlement to an initial compensable rating for 
arthritis, left thumb.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION


The veteran served on active duty in the Army National Guard 
from August 1983 to March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In March 2005, the veteran testified before the undersigned 
at a Travel Board hearing.  A transcript of this hearing is 
of record.  At this time, the veteran's representative 
clarified that the veteran was satisfied with the 
adjudication of his sleep apnea, left shoulder disorder, and 
pilonidal cyst claims by the RO, as the agency of original 
jurisdiction (AOJ).  Accordingly, these issues are not on 
appeal and will not be addressed by the Board herein.  

The issues of entitlement to a higher initial rating for 
residuals of status post excision of left knee ganglion cyst 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected left knee scar, post 
excised cyst, is not productive of a scar which is painful on 
examination or unstable, limits the function of the affected 
part, or has underlying soft tissue damage; nor does it cover 
an area or areas of 144 square inches (929 sq. cm.) or more.  

2.  The veteran's left thumb is not ankylosed, favorably or 
unfavorably, and does not cause limitation of motion to such 
a degree that it hinders the veteran's ability to oppose 
completely his fingers with his thumb.

3.  The veteran's service connected left thumb arthritis is 
manifested by subjective complaints of pain, weakness, 
decreased grip, and tenderness and it is productive of 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left knee scar, 
post excised cyst, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, Diagnostic Code 7805 (2005).

2.  The criteria for an initial 10 percent rating for 
arthritis of the left thumb, but no higher, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2005); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5228 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from an April 2003 rating decision which 
granted service connection for scar, post excised cyst, left 
knee; recurrent, post excised, ganglion cyst, left knee; and 
arthritis of the left thumb effective from April 1, 2003, the 
first day following the veteran's discharge from military 
service.  The veteran claims that the severity of his post 
excised cyst left knee scar, recurrent post excised left knee 
ganglion cyst, and left thumb arthritis are inadequately 
reflected by the zero percent evaluations presently in effect 
and warrant compensable initial ratings.  As indicated in the 
Introduction, the issue of entitlement to a compensable 
initial rating for residuals of status post excision of left 
knee ganglion cyst has been remanded for further development.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
left knee scar, left knee cyst, and left thumb arthritis are 
to be considered during the entire period from the initial 
assignment of the ratings to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In an appeal of an initial 
rating, consideration must be given to "staged" ratings, 
i.e. disability ratings for separate periods of time based on 
the facts found.  Id. at 126.  The Board will thus consider 
entitlement to "staged ratings."  

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45.  

Left Knee Scar

The veteran's scar, post excised cyst, left knee, has been 
evaluated as zero percent disabling under Diagnostic Code 
7805 for scarring.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm.).  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  When these requirements are 
not shown, a zero percent rating is assigned.  38 C.F.R. 
§ 4.31.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating if the scars cover an area or areas of 144 square 
inches (929 sq. cm.) or greater.  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of an extremity or the trunk, will be 
separately rated.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  A 10 percent rating may be assigned 
for scars which are superficial and unstable.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent rating may be assigned 
for scars which are superficial and painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be 
rated on the basis of limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The medical evidence consists of service medical records, VA 
examination reports dated in January 2003 and September 2004, 
VA clinic records and private treatment records.  Service 
medical records describe a 3-inch scar in the left knee area.  
The January 2003 VA pre-discharge examination described a 
well-healed crescent shaped scar over the left knee with no 
adherence or disfigurement.  Left knee range of motion was 
full and without pain.  A May 2004 private treatment report 
described the scar as a well healed incision on the superior 
aspect of the patella with the left knee demonstrating 
functional range of motion (ROM).


The lay evidence includes the veteran's statements of record 
and his March 2005 testimony before the Board.  The veteran 
has primarily argued he should be provided compensation for 
left knee dysfunction such as painful motion, instability and 
possible cartilage loss in the left knee.  The Board has 
remanded his claim for an increased rating for residuals of 
status post excision of left knee ganglion cysts to evaluate 
his reported symptoms.  He testified in March 2005 that his 
left knee scar itself did not cause him problems, although 
the site of the scar was numb and not sensitive to touch.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his left knee scar.  There is no 
objective evidence that the scar is tender, unstable or 
limits the function of the affected part, and the scar does 
not cover an area or areas of 144 square inches (929 sq. cm.) 
or greater.  

In this regard, it is noted that, during his March 2005 
hearing, the veteran's accredited representative alleged that 
the veteran's left knee scar has resulted in adhesions and 
prevents full extension and flexion.  The veteran's 
representative is not shown to be competent to provide 
medical advise and opinion, see 38 C.F.R. § 3.159(a), and his 
hearing statements are deemed argument not supported by the 
medical evidence of record.  The medical evidence 
specifically reflects that there are no adhesions and the 
veteran's himself has argued that the scar is not the 
problem; rather, it is the recurrent ganglion cyst which is 
the cause of his left knee impairment.  The veteran is deemed 
competent to describe the symptoms of his left knee scar, and 
has indicated that his left knee scar does not result in any 
significant disability.  The preponderance of the evidence 
does not support an initial compensable rating for the 
veteran's scar, post excised cyst, left knee, and his appeal 
with respect to this issue is denied.  Ortiz v. Principi, 274 
F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule 
does not apply when preponderance of evidence is against 
claim).

Left Thumb Arthritis

The veteran's left thumb arthritis is currently rated as zero 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, for traumatic arthritis.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purposes of 
rating disability for arthritis, multiple involvements of the 
interphalangeal joints (such as those involved with the 
thumb) are considered groups of minor joints.  See 38 C.F.R. 
§ 4.45(f).

Limitation of motion of either thumb is rated zero percent 
when there is a gap of less than one inch (2.5 cm) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 10 percent rating is assigned for 
limitation of motion of either thumb when there is a gap of 
one to two inches (2.5 to 5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5228.  A 20 percent 
evaluation is assignable for limitation of motion of either 
thumb with a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

A January 2003 VA pre-discharge examination report noted 
normal range of motion with some crepitus and tenderness to 
palpation at the base of the left thumb.  The diagnoses 
included degenerative joint disease of the first 
metacarpophalangeal joint as well as normal physical 
examination and X-ray findings.  A May 2004 private treatment 
report noted left thumb instability, pain, and decreased 
pinch grip.  A September 2004 VA examination report noted 
that abduction of the left thumb was zero to 60 degrees as 
compared to zero to 90 degrees of the right thumb and finger 
to thumb movement was normal with full flexion of the thumb.  
The diagnoses included left thumb injury by history with 
residual subluxation and degenerative joint disease at the 
carpometacarpal joint.  

The evidence demonstrates left thumb disability manifested by 
painful motion and subluxation with degenerative changes 
confirmed by x-ray examination.  The veteran's left thumb is 
not ankylosed, favorably or unfavorably, and does not cause 
limitation of motion to such a degree that it hinders the 
veteran's ability to oppose completely his fingers with his 
thumb.  As such, the criteria for a compensable evaluation 
under Diagnostic Code 5228 have not been met.  However, a 
minimum 10 percent rating is warranted under Diagnostic Code 
5003 for painful non-compensable limitation of motion with x-
ray confirmed degenerative changes.  There is no evidence of 
incapacitating episodes to warrant consideration of a higher 
20 percent rating.  The veteran's report of painful left 
thumb motion, subluxation, weakness and functional 
limitations on use is deemed credible and has been accepted 
to support the 10 percent rating under Diagnostic Code 5003.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The preponderance of the lay and medical 
evidence is against a higher initial rating still.  Moreover, 
reviewing the record during the time period covered by this 
appeal, the Board further finds that such 10 percent rating 
is warranted from April 1, 2003.  See Fenderson, 12 Vet. 
App. 119 (1999).



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters from the RO to the 
veteran, as well as by the statement of the case dated in 
January 2004, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the Board notes that 
initial notice with respect to the veteran's original service 
connection claims was provided in December 2002, prior to the 
rating decision on appeal, and the letter essentially asked 
the veteran to provide any evidence in his possession that 
may be pertinent to his claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  Thus, the Board finds that the 
RO has provided all required notice.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The initial rating issues arise as "downstream" issues from 
the claims for service connection that were granted in April 
2003, such that VCAA notice as to the increased rating claims 
could not have been provided.  Id.  See generally VAOPGCPREC 
8-2003.  The December 2002 VCAA letter was adequate as the 
benefit sought on appeal was substantiated.  A recent 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
determined that a VCAA compliant notice letter also needed to 
advise a claimant of the types of evidence and/or information 
necessary for assigning disability evaluations and effective 
date of awards.  The SOC issued in this case advised the 
veteran of the applicable criteria for establishing a higher 
initial compensable evaluation, and the veteran's testimony 
before the Board evidenced that he was well aware of the 
criteria necessary to establish a higher rating.  Neither the 
veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.   Furthermore, the award of a 
10 percent rating for left thumb arthritis has been granted 
effective to the date of claim so that any issue with respect 
to effective date of award is rendered moot.  Thus, any 
potential notice deficiency has resulted in no prejudice to 
the veteran and therefore would constitute harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
38 C.F.R. § 20.1102 (an error or defect in a Board decision 
that does not affect the merits of the issue or substantive 
rights of the appellant will be considered harmless).

With respect to the duty to assist, the RO has obtained 
service, VA, and private medical records and the veteran has 
been afforded VA examinations and a Travel Board hearing with 
respect to his claims.  There are no outstanding requests to 
obtain any additional evidence and/or information relevant to 
the claims decided on appeal.  The Board is satisfied that 
the duty to assist has been met on the basis that there is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating a claim for any 
further compensation not already provided.  38 U.S.C.A. § 
5103A (West 2002). 

ORDER



Entitlement to an initial compensable evaluation for scar, 
post excised cyst, left knee, is denied.

Entitlement to an initial 10 percent rating for arthritis, 
left thumb is granted.


REMAND

The veteran is service connected for excision of a left 
ganglion cyst of the left knee with a recurrent ganglion cyst 
present.  A May 2004 magnetic resonance imaging (MRI) scan 
demonstrated multiple abnormalities of the left knee, to 
include degenerative changes of the medial meniscus, mild 
chronic sprain type injury to the medial collateral ligament, 
small suprapatellar effusion, an osteochondral lesion, mild 
patellofemoral degenerative type changes suggesting mild 
chondromalacia involving the medial patellar facet, and 
irregularity of the tibial tubercle suggesting of previous 
Osgood-Schlatter disease.  The Board finds that medical 
examination based upon review of the claims folder is 
necessary to determine the nature and severity of the 
veteran's service connected residuals of excision of left 
ganglion cyst.  38 U.S.C.A. § 5103A(d) (West 2002).

In an October 2004 rating decision, the RO determined that 
the veteran was not entitled to a TDIU.  During his March 
2005 held at the RO, the veteran's representative expressed 
the veteran's disagreement with this determination.  Because 
the notice of disagreement conveyed at the Travel Board 
hearing placed the issue in appellate status, the matter must 
be remanded so that the RO may issue a Statement of the Case 
(SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After any additional development, 
schedule the veteran for appropriate 
examination to determine the nature and 
etiology of the veteran's service 
connected residuals of status post 
excision of left knee ganglion cyst.  The 
claims folder must be provided to the 
examiner for review.  After physically 
evaluating the veteran, the medical 
examiner should address the following 
questions, to the best of his/her medical 
knowledge:
      a) What are the veteran's range of 
motion findings in extension and flexion 
of the left knee;
      b) Does the veteran have pain, pain 
on use; weakness, incoordination, or 
excess fatigability of the left knee 
joint?  If feasible the examiner should 
portray any additional functional 
limitation of the left knee due to these 
factors in terms of degrees of additional 
loss of motion.  If not feasible, this 
should be stated for the record together 
with the rationale.  If the veteran does 
not have pain or any of the other 
factors, that fact should be noted in the 
file;
      c) Does the veteran have any 
recurrent instability or lateral 
subluxation of the left knee?  If so, the 
examiner should describe whether such 
instability or subluxation slight, 
moderate, or severe in degree; and 
      d) Review the May 2004 MRI findings 
and provide opinion as to which 
abnormalities, if any, are at least as 
likely as not (probability of 50% or 
greater) part and parcel of service 
connected residuals of excision of left 
knee ganglion cyst.

3.  Furnish the veteran and his 
accredited representative an SOC on the 
issue of entitlement to TDIU which 
advises him of the Reasons and Bases for 
the decision and the requirements 
necessary to perfect his appeal.

4.  Thereafter, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case and an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


